DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of 1, 3, 6, 9-12 and 15-20 in the reply filed on 03/23/21 is acknowledged.  However, the restriction is withdrawn in view of applicant’s arguments. Therefore, claims 1-21 will be examined accordingly.
Drawings
The drawings were received on 09/21/18.  These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 5-12, 15 and 20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Rach et al. (On the Design of a Bioacoustic Sensor for the Early Detection of the Red Palm Weevil), hereinafter, Rach.
Regarding claims 1-2, Rach discloses a portable acoustic device is proposed in [10] for the RPW on-line detection. It processes the audio signal captured from the palm, applying an active band pass filter in the 800–2,500 Hz frequency band, which has been identified as the effective frequency range of the red palm weevil's acoustic emissions. The device produces a clip sound when RPW activity is found, then the human operator can decide whether the monitored palm is infested. This device is composed by an audio probe inserted into the palm trunk to record the sounds produced inside. The audio probe is connected to the sensor board, where the captured sounds are processed in real-time, to determine the presence of RPW larvae activity.  In addition, Rach discloses a nail to insert the sensing device inside the palm tree. This option provides two advantages: The sensor is closer to the sound source and it is isolated from external noise (see: abstract, pages 1708 and 1712-1713).
Regarding claim 2, it is similar in scope with claim 1 and furthermore, it is rejected for the reasons set forth for that claim.
Regarding claims 3, 9, 11-12 and 15, Rach discloses the sensor board is equipped with a wireless communication interface which periodically sends the monitoring results to a control station. At control station, the reports received from installed sensors are further processed and conveniently stored with the corresponding side information (palm ID, geolocation info, timestamp, report summary, etc.). If the control station has available Internet access, all received data can be accessed 
Regarding claim 5, Rach discloses a method according to claim 2 wherein the sensor is mounted on a pin configured to be driven into the tree, thereby to enhance signal transmission from tree interior to sensor (see: page  1712 [3.1], 1713 [3.2]).
Regarding claim 6, Rach discloses a system according to claim 1 wherein the insect comprises a larva (see page 1708).
Regarding claim 7, Rach discloses a method according to claim 2 and also comprising applying (e.g. spraying or injecting) pesticides to trees according to said alerts (see: page 
Regarding claim 8, Rach discloses a method according to claim 2 wherein the sensor is embedded in the tree's trunk (see: page 1713, [3.2]).
Regarding claim 10, Rach discloses a system according to claim 1 wherein the trees comprise palm trees and the insects comprise red palm weevils (see: abstract and page 1707. 
.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3, 6, 8 and 10 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over POTAMITIS, et al. (Automatic bioacoustic detection of Rhynchophorus Ferrugineus). 

a structural element configured to be driven in to the tree's interior and bearing a
vibration sensor (bio-acoustic automatic detector of a devastating pest attacking palm trees, which has recently appeared in Mediterranean countries. The method is based on piezoelectric sensors that are inserted in the tree trunk and record locomotion and feeding vibrations of the insect, see: abstract and par. 2.1)); and 
a processor (portable computer) configured to receive data recorded by the sensor, to detect presence of insects in the tree's interior by analyzing said data (see: 2.1 and  Fig. 2), and to generate alerts accordingly. However, Potamitis does not particularly disclose or suggest generating alerts. It would have been obvious to one of the ordinary skill in the art to be motivated by the automatic detector of Potamitis to recognize how to provide or generate an alert without inventive skill. 
Regarding claim 2, it is similar in scope with claim 1 and furthermore, it is rejected for the reasons set forth for that claim.
Regarding claim 3, Potamitis further teaches that the processor may be remote (see disclosure at $2.1 regarding portable computer). 
Regarding claim 6, Potamitis discloses a system according to claim 1 wherein the insect comprises a larva (a single acoustic event caused by an RPW larva is illustrated in Fig. 1).


Regarding claim18, Potamitis discloses further teaches implementing machine learning (see abstract and page 2, last paragraph).
Claims 4, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over POTAMITIS, et al. (Automatic bioacoustic detection of Rhynchophorus Ferrugineus) or Rach et al. (On the Design of a Bioacoustic Sensor for the Early Detection of the Red Palm Weevil) in view of Mankin et al. (Perspective and promise: a century of insect acoustic detection and monitoring, American Entomologist or Os et al. (Pub. No.: US 2011/029304). 
Regarding claims 4, 16-17 and 19, although Potamitis discloses piezoelectric sensor, it does not particularly disclose or suggest  wherein a system according to claim 1 wherein said vibration sensor comprises an accelerometer and wherein said vibration sensor comprises a Piezoelectric accelerometer and a tri-axial accelerometer. Mankin discloses accelerometers interface better than microphone with solid substrates such as wood. Mankin further discloses sensors that interface better with solid substrates include piezoelectric transducers (Gautschi 2002) or accelerometers or ultrasonic sensors (see: col. 1, page 32, second paragraph). In the alternative, Os discloses he motion sensing component can include any suitable type of sensor for detecting the movement of device 300. For example, the motion sensing component can include one or more three-axes acceleration motion sensing components (e.g., an accelerometer) operative to detect linear acceleration in three directions (i.e., the x or left/right direction, 
Regarding claim 10, Potamitis discloses a system according to claim 1 wherein the trees comprise palm trees and the insects comprise red palm weevils (see abstract).   
Regarding claim 18, Potamitis teaches implementing machine learning (see abstract). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over POTAMITIS, et al. (Automatic bioacoustic detection of Rhynchophorus Ferrugineus) or Rach et al. (On the Design of a Bioacoustic Sensor for the Early Detection of the Red Palm Weevil) in view of Hughes (TL 2015, A technique to enable the tracking of people for domestic energy monitoring applications , PhD thesis, University of Salford).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over POTAMITIS, et al. (Automatic bioacoustic detection of Rhynchophorus Ferrugineus) or 
	Regarding claim 21, it differs from the prior art by reciting a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for monitoring for presence of insects in non-hollow trees. Zakarauskas discloses it is implemented in one or more computer programs executing on programmable systems each comprising at least one processor, at least one data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Each such programmable system component constitutes a means for performing a function. The program code is executed on the processors to perform the functions described herein (col. 9, lines 18-52). It would have been obvious to one having ordinary skill in the art at the time of the invention to utilize in Potamitis or Rach the techniques of Zakarauskas et al. because each such program may be implemented in any desired computer language (including machine, assembly, high level procedural, or object oriented programming languages) to communicate with a computer system and in any case, the language may be a compiled or interpreted language. In addition, each such computer program is preferably stored on a storage media or device (e.g., ROM, CD-ROM, or magnetic or optical media) readable by a general or special purpose programmable computer, for configuring and operating the computer when the storage media or device is read by the computer to perform the procedures described herein.  Thus, the combination would provide the advantages of having a more effective combination 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861